NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3591-17T1

SAMIR ABDALLA,

          Plaintiff-Appellant,

v.

THREEGEES t/a MONACO
ARMS, INC.,

          Defendant-Respondent,

and

BERGENFIELD TREE SERVICE,

     Defendant.
___________________________

                    Submitted January 30, 2019 – Decided May 10, 2019

                    Before Judges Vernoia and Moynihan.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-2715-16.

                    Pellettieri, Rabstein and Altman, attorneys for appellant
                    (Thomas R. Smith, on the brief).

                    William Pfister, Jr., attorney for respondent.
PER CURIAM

      Plaintiff Samir Abdalla appeals from the trial court's grant of summary

judgment to his landlord, defendant Threegees t/a Monaco Arms, Inc. and

dismissal, with prejudice, of his complaint alleging defendant was negligent in

failing to clear ice on a sidewalk on which plaintiff slipped and fell in the

apartment complex defendant owns. We affirm, concluding defendant had no

duty to clear the ice until precipitation stopped.

      We view the facts in the light most favorable to plaintiff. Brill v. Guardian

Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). Plaintiff alleges he slipped and

fell on an icy walkway in the apartment complex on January 18, 2015 at

approximately 1:00 p.m. and suffered a fractured radius in his left arm. Plaintiff,

in his merits brief, acknowledges the following "undisputed information":

"[a]ccording to the Hourly Weather Table for January 18[], 2015 found in the

defendant's weather expert report, freezing rain began to fall around 7[:00] a.m."

"Further, according to defendant's expert, the temperature remained in the mid -

twenties, well below freezing, when the freezing rain began to develop."

Plaintiff adds, "[i]t is undisputed that the ice rain stopped falling prior to

plaintiff's fall.   In fact, defendant's own expert report indicates that the

temperatures began to rise above freezing starting around 11:00 a.m., two hours


                                                                           A-3591-17T1
                                         2
prior to plaintiff's" fall, "more than fifteen hours after" the National Weather

Service issued a freezing rain advisory. In deposition testimony plaintiff averred

it was cold and raining lightly at the time he fell. Plaintiff argues: considering

defendant's expert noted "the transition from freezing rain to plain rain occurred

beginning around [11:00 a.m.],"1 defendant was negligent by failing to treat the

icy sidewalk three hours after the freezing rain stopped.

      The motion judge recognized a commercial property owner has a duty to

keep its premises safe, including public sidewalks. Saying he was adopting the

theories under Mirza v. Filmore Corporation, 92 N.J. 390 (1983), the judge

concluded defendant did not have "the responsibility to go out while it [was still]

raining to deice a condition that developed the hour earlier or two hours earlier"

because the owner had "to be given some form of reasonable time period after

the cessation of the storm itself."

      Although we normally decide evidentiary rulings before determining if

summary judgment was prudently granted, Townsend v. Pierre, 221 N.J. 36, 53

(2015), we need not address plaintiff's argument that the motion judge erred by




1
  The hourly weather table included in the expert's report actually indicates the
"[f]reezing rain" transitioned to "[f]reezing rain and plain rain" at 11:00 a.m.
and then from "[f]reezing rain and plain rain" to "[r]ain" at 2:00 p.m.
                                                                           A-3591-17T1
                                        3
relying on the net opinion rendered by defendant's expert. We consider only

those facts plaintiff deemed undisputed in our de novo review.

      That de novo review of the motion judge's summary judgment decision is

based upon our independent review of the motion record, applying the same

standard as the trial court. Townsend, 221 N.J. at 59; Brill, 142 N.J. at 539-40.

Summary judgment is granted where the record demonstrates "no genuine issue

as to any material fact challenged and . . . the moving party is entitled to a

judgment or order as a matter of law." R. 4:46-2(c); Henry v. N.J. Dep't of

Human Servs., 204 N.J. 320, 329-30 (2010); Brill, 142 N.J. at 540. We pay no

particular deference to the trial court's determination of any questions of law.

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      We agree with the motion judge that "commercial landowners are

responsible for maintaining in reasonably good condition the sidewalks abutting

their property and are liable to pedestrians injured as a result of their negligent

failure to do so." Stewart v. 104 Wallace St., Inc., 87 N.J. 146, 157 (1981). Our

Supreme Court extended that duty: the "maintenance of a public sidewalk in a

reasonably good condition may require removal of snow or ice or reduction of

the risk, depending upon the circumstances." Mirza, 92 N.J. at 395. "The test

is whether a reasonably prudent person, who knows or should have known of


                                                                           A-3591-17T1
                                        4
the condition, would have within a reasonable period of time thereafter caused

the public sidewalk to be in reasonably safe condition." Id. at 395-96.

      Precedent, almost one-hundred years-old, persuades us that that

reasonable period did not commence in this case until the precipitation ceased.

In Bodine v. Goerke Company, 102 N.J.L. 642, 643 (E. & A. 1926), the plaintiff

– on a day when it snowed from 9:00 a.m. until 3:00 p.m. – slipped and fell at

approximately 12:20 p.m. on accumulated slush in the vestibule of defendant's

store. Determining it was error for the trial court to have submitted the case to

a jury, the Court held there were "[n]o inferences from those facts, that could or

ought to justify a jury in finding that the defendant was guilty of negligence."

Id. at 644. The Court distinguished the case

            from that class of cases of which Cooper v. Reinhardt,
            91 N.J.L. 402 (Sup. Ct. 1918), is illustrative. In that
            case, ice was allowed to remain on the steps of the
            defendant's hotel for [three and one-half] hours after the
            snow had stopped falling, and where the plaintiff was a
            guest leaving the premises just after dark, he slipped on
            a coating of frozen snow and ice.

            [Id. at 643.]

      The fact that the freezing rain had turned to rain during this winter storm

does not convince us that summary judgment should not have been granted. It

is undisputed that it was still raining when plaintiff fell. The continuation of the


                                                                            A-3591-17T1
                                         5
storm did not provide defendant with a reasonable period of time to remove the

ice from the sidewalk. That reasonable period commenced at the conclusion of

the precipitation.

      We determine plaintiff's argument that the motion judge erred when he

relied on a distinguishable, unpublished case to be without sufficient merit to

warrant discussion in this opinion. R. 2:11-3(e)(1)(E). We decide appeals from

judgments, not opinions, Hughes v. Eisner, 8 N.J. 228, 229 (1951); here, our

decision is de novo, Townsend, 221 N.J. at 59; Brill, 142 N.J. at 539-40.

      Affirmed.




                                                                        A-3591-17T1
                                       6